UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4141


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY LANGUAN BRAME, a/k/a Ant,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:10-cr-00246-F-1)


Submitted:   September 22, 2011            Decided:    October 3, 2011


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey W. Gillette, GILLETTE LAW FIRM, PLLC, Raleigh, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Jennifer P. May-Parker, Thomas B. Murphy, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony Languan Brame pled guilty, without the benefit

of a written plea agreement, to conspiracy to distribute and to

possess with intent to distribute 100 grams or more of heroin

and 500 grams or more of cocaine, in violation of 21 U.S.C.

§ 846      (2006),    and     possession            with    intent       to    distribute       a

quantity     of     heroin,       in    violation          of    21    U.S.C.       § 841(a)(1)

(2006).       The     district         court    sentenced          Brame       to    ninety-six

months’ imprisonment.             On appeal, Brame raises three challenges

to   the    procedural      reasonableness            of     his      sentence.         For   the

reasons that follow, we affirm.

             We review the sentence imposed by the district court,

“whether     inside,       just    outside,          or    significantly            outside   the

Guidelines range,” for an abuse of discretion.                                Gall v. United

States, 552 U.S. 38, 41 (2007).                      This review entails appellate

consideration         of      both        the        procedural          and        substantive

reasonableness of the sentence. *                         Id. at 51.          In determining

whether a sentence is procedurally reasonable, this court first

assesses     whether       the    district          court       properly      calculated      the

defendant’s Guidelines range.                       Id.     The court then considers

whether      the     district          court    considered            the     Guidelines      as

      *
        Because Brame does not challenge the substantive
reasonableness of his sentence, we have not considered that
issue.



                                                2
mandatory, failed to consider the 18 U.S.C. § 3553(a) (2006)

factors and any arguments presented by the parties, selected a

sentence     based   on   “clearly    erroneous     facts,”         or    failed   to

explain sufficiently the selected sentence.                   Id. at 50-51; see

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).



                                      I.

             Brame   first   maintains      the   district      court      committed

procedural error by failing to expressly rule on the objections

he lodged to the presentence report (“PSR”), as required by Fed.

R.   Crim.   P.    32(i)(3)(B).      Because      Brame       did   not    raise   an

objection based on Rule 32 at sentencing, our review is for

plain error.       See Puckett v. United States, 556 U.S. 129, ___,

129 S. Ct. 1423, 1428-29 (2009); see also United States v. Cook,

550 F.3d 1292, 1297-98 (10th Cir. 2008) (holding that plain-

error review applies where a defendant fails to make a Rule

32(i)(3)(B) objection in the district court).                   To prevail under

this   standard,     Brame   must   establish     that    a    clear      or   obvious

error by the district court affected his substantial rights.

Puckett, 129 S. Ct. at 1429.               An error affects a defendant’s

substantial rights “if the error affect[s] the outcome of the

district court proceedings.”          United States v. Knight, 606 F.3d

171, 178 (4th Cir. 2010) (internal quotation marks omitted).



                                       3
Thus,   Brame     “must   show    that   he   would    have   received    a   lower

sentence had the error not occurred.”             Id.

            Brame objected to several portions of the PSR that

detailed    the     offense      conduct.       First,    Brame     objected    to

paragraph seven, which attributed thirty-two grams of heroin to

him based on a 2005 seizure from a residence in Henderson, North

Carolina, arguing there was insufficient proof that the seized

narcotics were his.            Brame next objected to paragraph eleven,

which detailed information provided by another inmate, Stephon

Bullock, regarding Brame’s purchases of cocaine from Bullock and

another individual, claiming that he was not involved in these

transactions.

            Brame also objected to paragraphs eight and nine in

which the probation officer converted to heroin currency seized

from Brame’s person and the vehicle in which he was traveling.

More    specifically,     in     paragraph    eight,    the   probation   officer

detailed a controlled buy that resulted in Brame’s arrest.                      At

that time, Brame was found in possession of $2,380 in cash,

which was converted to 26.99 grams of heroin.                     Although Brame

argued this conversion was unwarranted because the money could

have been obtained lawfully, he did not present any evidence to

substantiate this contention.

            With regard to paragraph nine, the PSR recounted that,

in November 2009, Brame and a co-conspirator were stopped by the

                                         4
police     outside    of     Baltimore,             Maryland         (“Baltimore          traffic

stop”).     The police seized the vehicle in which Brame was a

passenger and, upon searching it and its contents, found 77.95

grams of heroin and $12,750 in U.S. currency.                                 The probation

officer    converted       this       currency         to    144.59     grams       of    heroin.

Brame maintained only a portion of the heroin and the currency

was attributable to him.

            After     hearing         argument          on    Brame’s      objections,        the

district    court     found       the       total       adjusted      offense       level     was

twenty-seven and that Brame had a category III criminal history,

which was consistent with the PSR.                           The district court denied

Brame’s objections, ruled the findings in the PSR credible and

reliable, and adopted the PSR.

            At sentencing, a district court must either rule on

“any     disputed    portion       of       the        presentence        report     or    other

controverted    matter[,]         .     .   .     or    determine      that     a    ruling      is

unnecessary     either        because           the         matter    will      not        affect

sentencing, or because the court will not consider the matter in

sentencing.”        Fed. R. Crim. P. 32(i)(3)(B).                         Rule 32 “clearly

requires the district court to make a finding with respect to

each   objection      a   defendant          raises          to   facts    contained        in   a

presentence report before it may rely on the disputed fact in

sentencing.”        United States v. Morgan, 942 F.2d 243, 245 (4th

Cir. 1991).         This court has opined, however, that a district

                                                5
court “need not articulate [findings] as to disputed factual

allegations with minute specificity.”                     United States v. Bolden,

325   F.3d    471,    497    (4th    Cir.    2003)    (alteration       in    original;

internal quotation marks omitted).                   The sentencing court “may

simply adopt the findings contained in a PSR,” so long as it

clarifies “which disputed issues were resolved by its adoption.”

Id. (internal quotation marks omitted); see also United States

v. Walker, 29 F.3d 908, 912-13 (4th Cir. 1994) (holding district

court   satisfied      Rule    32    in     expressly      overruling      defendant’s

objections to the PSR and imposing a sentence in accordance with

the report’s recommendation).

              We discern no error in the district court’s treatment

of Brame’s objections.              Brame’s objections to paragraphs seven

and eleven amounted to nothing more than general denials of the

conduct     alleged    therein.        Because      Brame    failed   to     offer    any

evidence to demonstrate that the information was unreliable or

inaccurate, the district court was “free to adopt the findings

of    the   presentence      report       without    more    specific      inquiry    or

explanation.”         United States v. Terry, 916 F.2d 157, 162 (4th

Cir. 1990) (internal quotation marks and alteration omitted) (“A

mere objection to the finding in the presentence report is not

sufficient.         The defendant has an affirmative duty to make a

showing      that    the    information      in     the    presentence       report   is



                                            6
unreliable, and articulate the reasons why the facts contained

therein are untrue or inaccurate.”).

              Nor     was     the     district          court     obligated       to      more

thoroughly      explain        why    it     rejected         Brame’s        objections    to

paragraphs eight and nine.                 The district court’s overruling of

Brame’s objections, coupled with its express adoption of the

PSR,    satisfied       the      court’s            obligation     to        address   those

objections.         See Walker, 29 F.3d at 912 (“It is self-evident

that, in expressly overruling [defendant’s] objections to the

PSR,    the    court    was     in    fact      adopting        the     controverted       PSR

findings.”).        Accordingly, we reject this assignment of error.



                                             II.

              Brame     next     argues         the     district        court     erred     in

converting into heroin the cash seized from the vehicle during

the Baltimore traffic stop because the court did not explicitly

find “that these funds in general, and the cash found in the

glove    compartment          specifically,            were     the     fruit     of      drug

transactions.”        (Appellant’s Br. at 11).                We disagree.

              We review the district court’s “drug quantity finding

for clear error.”           United States v. Kellam, 568 F.3d 125, 147

(4th Cir.), cert. denied, 130 S. Ct. 657 (2009); see United

States v. Kiulin, 360 F.3d 456, 461 (4th Cir. 2004) (district

court   did    not     clearly       err   in       calculating       drug    quantity     for

                                                7
possession with intent to distribute ecstasy by converting cash

to its drug equivalent); United States v. Hicks, 948 F.2d 877,

881, 883 (4th Cir. 1991) (district court did not clearly err in

calculating         drug    quantity     for     possession        with   intent    to

distribute     cocaine      by    converting     $279,550     in    seized   cash    to

cocaine).      This deferential standard of review requires reversal

only if this court, upon reviewing the record as a whole, “is

left with the definite and firm conviction that a mistake has

been committed.”           Easley v. Cromartie, 532 U.S. 234, 242 (2001)

(internal quotation marks omitted).

              It is proper for the district court to convert seized

currency into drug amounts for the purpose of setting an offense

level when that cash is part of the same course of conduct,

either because it is the proceeds of drug sales or would be used

to purchase more drugs in the future.                   Hicks, 948 F.2d at 881-

83; see U.S. Sentencing Guidelines Manual (“USSG”) § 2D1.1, cmt.

n.12      (2009).      “A   district     court    may    properly     convert      cash

amounts linked credibly to the defendant’s purchase or sale of

narcotics.”         United States v. Sampson, 140 F.3d 585, 592 (4th

Cir. 1998).         Thus, “it is the government’s burden to prove by a

preponderance of the evidence the connection between the money

seized and the drug-related activity.”                  United States v. Mayes,

80   F.    App’x    893,    894   (4th   Cir.    2003)    (unpublished)      (citing



                                          8
United States v. Gonzalez-Sanchez, 953 F.2d 1184, 1187 (9th Cir.

1992)).

              Applying         these      standards,           we       conclude          that        the

district   court         did     not    clearly        err   in     converting           the    seized

currency      to    a    quantity        of    heroin.         Following           the    Baltimore

traffic stop, the police seized 77.95 grams of heroin from a

backpack      located       within       the       vehicle      in      which      Brame        was    a

passenger.         An undisclosed amount of currency was also found in

the   backpack,           which        Brame       asserted       belonged          to     his       co-

conspirator.            Another large amount of cash was located in the

vehicle’s glove compartment, which Brame conceded belonged to

him and his co-conspirator.                   In total, $12,750 was seized.

              The       record    thus        establishes       that     Brame       possessed          a

substantial quantity of heroin contemporaneous to his possession

of $12,750.          This is enough to satisfy the Government’s burden

to link the currency with Brame’s narcotics activities.                                               See

United States v. Thomas, 913 F.2d 1111, 1117-18 (4th Cir. 1990)

(holding      that       possession           of   large       amount        of    cash        may     be

circumstantial evidence of drug trafficking).                                     That Brame did

not   admit    to       having     exclusive           ownership        of   or     dominion          and

control over the glove compartment or backpack is of no moment.

See United States v. Herder, 594 F.3d 352, 358 (4th Cir.) (“A

person may have constructive possession of contraband if he has

ownership,         dominion,      or     control        over      the    contraband            or     the

                                                   9
premises or vehicle in which the contraband was concealed.”),

cert.     denied,        130     S.     Ct.     3440      (2010).         Under        these

circumstances, where a large sum of currency was found in the

same location as a large quantity of narcotics, the Government

proved by a preponderance of the evidence a connection between

the currency and the drug activity, and thus the district court

did   not   err     by    converting         the     seized    money    into     its    drug

equivalency for sentencing purposes.



                                             III.

            In his final appellate argument, Brame maintains the

district    court       should    not    have       admitted    Bullock’s      statements

regarding     Brame’s      drug        activities      through    the     testimony      of

Special     Agent       Lynn     Gay    of     the    North     Carolina       Bureau    of

Investigation.            The     drug        quantities       reported     by    Bullock

contributed        to     the     determination           of    the     drug     quantity

attributable to Brame.                 Special Agent Gay testified to these

statements    at    sentencing,          and    Brame’s    attorney     cross-examined

her regarding the reliability of Bullock’s information.

            We conclude the district court properly allowed and

relied upon Gay’s testimony regarding Bullock’s statements as to

the drug transactions in which Brame was involved.                          It is well-

established that “there is no bar to the use of hearsay at

sentencing[,] . . . [and a] trial court may properly consider

                                               10
uncorroborated hearsay evidence that the defendant has had an

opportunity to rebut or explain.”                   United States v. Alvarado

Perez, 609 F.3d 609, 618 n.4 (4th Cir. 2010) (internal quotation

marks omitted); see also Fed. R. Evid. 1101(d)(3).                        Moreover,

the process employed by the district court in permitting Brame

to challenge the reliability of Bullock’s information satisfied

the due process requirements for purposes of sentencing.                          See

McMillan v. Pennsylvania, 477 U.S. 79, 91-92 (1986) (holding

that    application       of    the   preponderance      standard    at   sentencing

generally satisfies due process); see also USSG § 6A1.3(a), p.s.

             For    these       reasons,      we    affirm    Brame’s     sentence.

Further,     we    deny    Brame’s       motion    for   reconsideration     of   the

Clerk’s Office’s order denying his motion for an order to show

cause   as   to    why    his    newly    appointed      appellate   attorney,    Sue

Genrich Berry, should not be disciplined, and deny the pending

motion for the substitution of counsel.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                            11